DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This Office Action is responsive to the Appeal filed on October 26, 2021. Claims 1-35 are presently pending in this application, claims 25-31 being withdrawn from consideration.
Claims 14 and 34 were previously objected to for informalities. Claim 2 was previously rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claims 1-2, 6-10, 12-19, 22-24, and 35 were previously rejected under 35 U.S.C. 103 as being unpatentable over Romain (EP2848277A1; machine translation accessed September 11, 2020 related upon) in view of RESMED (AU2016904769) as evidenced by Merriam-Webster (https://www.merriam-webster.com/dictionary/overlap accessed March 10, 2021). Claim 3 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Bayer et al. (U.S. Pub. No. 2019/0298964). Claims 4 and 32-33 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Burz et al. (U.S. Pub. No. 2014/0081431). Claim 5 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Beyer et al. (U.S Pub. No. 2019/0055420). Claim 11 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Letton (U.S. Pub. No. 2019/0134343). Claims 20-21 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Bayer et al. (U.S. Pub. No. 2015/0030317). Applicant’s amendments, along with Examiner’s amendments, shown below, overcome the prior art of record and place the application in condition for allowance.



Examiner’s Comment
Regarding Applicant’s arguments in the Appeal Brief filed October 26, 2021:
Applicant arguments direct towards the previous 35 U.S.C. 112(d) rejection of claim 2 were persuasively. Specifically, the limitations of claim 1 require the connection between the at least one plastic component and the at least one metal component is made not specifically by the silicone seal but instead that the at least one plastic component and the at least one metal component are attached to each other by some means (e.g. threads, snap fit, wielding) and that attachment is made in the fluid tight manner by means of the silicone seal. As such, claim 2 would be further limiting because the silicone seal is now explicitly the connection means. 
Applicant arguments directed to the usability of prior art of record RESMED (AU2016904769) where confirmed, thereby disqualifying the use of RESMED (AU2016904769) in a 35 U.S.C. 102(a)(1) or a 102(a)(2) rejection.  Specifically, the Publication date of December 1, 2016 used by Examiner to establish RESMED (AU2016904769) usable in a 102(a)(1) rejection was in error because the what published on the 1-Dec-2016 is not a piece of patent art but instead was piece of record keep used by the IP Australia. Further, RESMED (AU2016904769) and the instant application were owned by the same person or subject to an obligation of assignment to the same person [35 U.S.C. 102(b)(2)(C)] and therefore, could not be used in a 102(a)(2) rejection. Finally, RESMED (AU2016904769) would later published as WO 2018094452A on May 31, 2018, after the effective filing date of the instant application of April 24, 2018. 
Arguendo, prior art of record RESMED (AU2016904769) was not disqualified, Applicant’s arguments directed to claim 35 which recites “wherein a portion of the inner surface is not covered by the silicone seal.”, ln 2-3 where persuasive. Examiner’s modification of Romain (EP2848277A1) in view of RESMED (AU2016904769) in the Final Office Action filed March 17, 2021 results in the entire inner surface of the at least one metal component being covered by the silicone seal, therefore there cannot be a portion of the inner surface not covered by the silicone seal as required by claim 35. 

Election/Restrictions
Claims 1-23 and 35 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 25-31, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 6, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Lass on February 3, 2022.
The application has been amended as follows: 
Claim 1 currently recites "wherein at least a majority of an inner surface", ln 9 shall now read "wherein at least 70% of an inner surface".



Claim 24 currently recites "wherein at least a majority of an inner surface", ln 9 shall now read "wherein at least 70% of an inner surface".

Claim 25 currently recites "wherein the components are connected to each other", ln 3 shall now read --wherein the at least one plastic component and the least one metal component are connected to each other--.

Claim 25 currently recites "by introducing liquid silicone rubber", ln 5 shall now read --by introducing liquid silicone--.

Claim 27 shall now read: The method according to claim 26, wherein first the at least one plastic component being the first component is injection molded and then the at least one metal component being the third component is introduced and afterwards the silicone seal being the second component is injection molded so as to connect the at least one plastic component and the at least one metal component, or first the at least one metal component being the third component is introduced into an injection molding tool and then the at least one plastic component being the first component is injection molded and afterwards the silicone seal being the second component is injection molded so as to connect the at least one plastic component and the at least one metal component.


 
Claim 34 is hereby canceled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Romain (EP2848277A1; machine translation accessed September 11, 2020 related upon herein) discloses a liquid tub (1; Fig. 1) for a medical gas humidifier (11; Fig. 1) comprising at least one plastic component [1, 2, 3; Fig. 1, 2; ¶¶ 0012, 0021-0023; Examiner notes: Romain discloses the tub as plastic (¶ 0012).] having a bottom wall (A, Fig. A annotated below) and with a through hole (at B, Fig. A annotated below; ¶¶ 0021-0022); and at least one metal component (5; Fig. 2; ¶¶ 0012, 0026), wherein the at least one metal component and the at least one plastic component are attached to each other in a fluid tight manner by means of a silicone seal [6; Fig. 2; ¶¶ 0012, 0021-0023, 0029-0031, 0038-0045; Examiner notes Romain discloses the elastic element (6; Fig. 2) as connecting the at least one plastic component and the at least one metal component and that the elastic element is made of a flexible and deformable material, specifically a silicone-based elastomer; and together the at least one metal component, the at least one plastic component, and the silicone seal hold fluid (i.e. water) in a fluid tight manner.] and wherein a part (C, Fig. A annotated below) of an inner surface (D, Fig. A annotated below) of the at least one metal component facing the space for receiving said volume of liquid is coated with the silicone seal [¶¶ 0029-0031, 0045; Fig. 2; Examiner notes: Romain discloses C (Fig. A, annotated below) as the peripheral rim (7; Fig. 2) that is the part of the inner surface being “sandwiched” (i.e. coated; ¶ 0045) with the silicone seal.]; wherein the through hole is closed by said at least one metal component and said silicone seal (Fig. 

    PNG
    media_image1.png
    380
    399
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 2 of Romain.

Romain fails to disclose or render obvious the liquid tub wherein at least 70% of an inner surface of the at least one metal component facing the space for receiving said volume of liquid is coated with the silicone seal, as recited in independent claims 1 and 24.
Prior art of record RESMED (AU2016904769), Burz et al. (U.S. Pub. No. 2014/0081431), Beyer et al. (U.S Pub. No. 2019/0055420), Letton (U.S. Pub. No. 2019/0134343), and Bayer et al. (U.S. Pub. No. 2015/0030317) alone or in combination fail to remedy the deficiencies of Romain. 
Therefore, independent claims 1 and 24, and claims 2-23, 25-33, and 35 by dependency, are rendered allowable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785